UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :          12/06/2019
 LAWRENCE YOUNG,                                              :
                                              Plaintiff,      :
                                                              :   19 Civ. 8695 (LGS)
                            -against-                         :
                                                              :        ORDER
 COLLECTIVE HOTELS AND RETREATS,                              :
 INC.,                                                        :
                                              Defendant. :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the Order dated October 7, 2019, required the parties to file a proposed case

management plan and joint letter seven (7) days before the initial pretrial conference;

        WHEREAS, the initial pretrial conference is currently scheduled for December 12, 2019,

at 10:40 a.m.;

        WHEREAS, the parties failed to timely submit the joint letter or proposed case

management plan;

        WHEREAS, Defendant has not appeared, and Plaintiff has not filed proof of service on

the docket;

        WHEREAS, “[i]f a defendant is not served within 90 days after the complaint is filed, the

court—on motion or on its own after notice to the plaintiff—must dismiss the action without

prejudice against that defendant or order that service be made within a specified time.” FED. R.

CIV. P. 4(m). Plaintiff’s deadline to serve is December 18, 2019. It is hereby

        ORDERED that Plaintiff shall file a status letter regarding his efforts to serve Defendant

and request an adjournment of the initial conference as soon as possible and no later than

December 9, 2019, at noon.

Dated: December 6, 2019
       New York, New York
